GOODWYN, Justice.
The one question for decision is whether the Director of Personnel of Jefferson County, under the provisions of Code 1940, Tit. 62, §§ 330(21) to 330(48), 1951 Pocket Part, creating a civil service system in Jefferson County, may prefer charges against an employee sub j ect to said civil service law. The trial court held that he could not. The identical question was decided in the recent case of Ex parte Darnell, 262 Ala. 71, 76 So.2d 770, contrary to the trial court’s holding. Accordingly, on the authority of that case, the judgment of the trial court is reversed and the cause is remanded.
Reversed and remanded.
LIVINGSTON, C. J., and SIMPSON and MAYFIELD, JJ., concur.